Citation Nr: 1518904	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and A. F.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to January 1972.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant appeared at a hearing before the undersigned Veterans Law Judge via videoconference in February 2014.  

In June 2014, the Board denied entitlement to accrued benefits.  At that time, the Board also reopened the cause of death claim and remanded the case for further development. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as meningoencephalitis from listeria.  

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.

3.  The competent probative evidence does not establish that the cause of the Veteran's death was related to service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 202 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  It does not appear that the Veteran received treatment though VA and available private treatment records have been obtained.

The appellant identified potentially relevant records as she stated that the Veteran was treated by a Dr. Zayas.  Recent letters from Dr. Zayas are of record, but older records that may exist have not been obtained.  Pursuant to the Board's June 2014 remand, the Appeals Management Center requested that the appellant submit release forms to allow for an attempt to obtain these records.  No response was received.  Thus, the duty to assist was frustrated.  In view of this information, the Board finds that the duty to assist has been met as to obtaining relevant evidence.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (the claimant must cooperate fully with VA's reasonable efforts to obtain relevant private treatment records and authorize the release of the records if necessary).

Pursuant to the Board's June 2014 remand, a VA expert medical opinion was obtained in September 2014.  The examination expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the issue in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Law and Regulations

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

III. Analysis

The Veteran died in September 2005.  According to the death certificate, the Veteran's cause of death was meningoencephalitis from listeria.  The appellant maintains that the Veteran's meningoencephalitis due to listeria was a result alcohol abuse and that the Veteran's alcohol abuse was a result of posttraumatic stress disorder (PTSD) related to service. 

Service connection was not in effect for any disorder during the Veteran's lifetime.  Nevertheless, service connection may be warranted for the cause of his death if any disorder or disease process leading to, or contributing to, his death was related to his active military service. 

Initially, the Board notes service treatment records are negative for complaints or findings related to a psychiatric disorder.  The January 1972 separation examination report shows psychiatric examination was normal.  The DD Form 214 reflects no foreign service.  

The September 2014 VA expert medical opinion report states the Veteran's immediate cause of death was an uncommon foodborne illness unrelated to service.  The Veteran's age was noted to have contributed to him acquiring the infection, and his alcohol use disorder was noted to have contributed to the lethal outcome of the infection.  Thus, there is some medical plausibility to the appellant's theory that an alcohol use disorder contributed or helped hasten the death of the Veteran.  However, a primary alcohol use disorder is not generally a disability for which service connection is permissible.  See 38 C.F.R. § 3.301(c)(3) (2014); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Nevertheless, service connection is not precluded for an alcohol abuse disability that is secondary to a service-connected disability.  See 38 C.F.R. § 3.310; Allen, 237 F.3d at 1381.

Although a May 2013 letter from Dr. Zayas notes the Veteran was treated between 1995 and 2004 for alcohol abuse, depression, and PTSD as a result of traumatic events he witnessed during service, the lack of detail and absence of a rationale diminish the persuasiveness of the opinion, and the probative value if any.  A medical opinion based on speculation without supporting clinical evidence, or a bare conclusion without more does not provide sufficient evidentiary value to substantiate the claim.

Moreover, the September 2014 VA opinion notes that although the high prevalences of alcohol use disorder and its association with numerous psychiatric conditions prohibit speculation concerning the possible causes of the Veteran's alcohol use disorder, in general, alcohol use disorder cannot be attributed to a circumscribed cause.  The VA opinion further notes that the absence of a history of psychiatric treatment, as well as the absence of attempts to receive VA compensation for the allegedly present PTSD symptoms, contradict the appellant's assertion that a diagnosis of PTSD based on an in-service stressful event was present, yet did not come to professional attention.  The opinion considered Dr. Zayas' post-death letters, but essentially did not consider them medically relevant given the lack of supporting documentation and reasoning.  Therefore, it was determined to be less than likely that the cause of the Veteran's death was due to or a result of service.  

In consideration of the evidence of record, the Board finds that the competent probative evidence does not establish the cause of the Veteran's death (either primary or contributory) was related to service.  The appellant set forth a potentially plausible theory of the claim, but the contention raises a question that is medically complex in nature.  Thus, the appellant's opinion is not competent evidence in this specific case.  For the reasons detailed above, the Board accords more probative weight to the September 2014 expert medical opinion compared to the letters from Dr. Zayas.  The Board therefore concludes that any alcohol use disorder is not a secondary disability related to any possible service-connected disability such as PTSD.  Thus, the claim is not substantiated.

Accordingly, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


